Title: To George Washington from William Duer, 22 September 1776
From: Duer, William
To: Washington, George



Sir.
Fishkill [N.Y.] September 22d 1776

The Convention of this State have established a Committee of Correspondence for the purpose of facilitating the Intercourse of Intelligence betwixt this Place and Head Quarters. I am directed by that Committee (of which I have the Honor of being a Member) to order their Express to wait on Your Excellency daily to know your Commands, and to receive such Accounts of the Operations of our Army as your Excellency’s leizure will admit you to inform us of.
Captain Cooke who has been employed in sinking the Vessels opposite to Mount Washington informed me in his way to Poukeepsie, that he is apprehensive the Cheveux de frise which are sunk in the River may not be sufficient for stopping the Enemy’s Ships, and he is of Opinion, that it would tend much, to render the Obstructions effectual, to sink five or Six Vessels, to the northward of the Cheveux de frise. In Consequence of this Information, the Convention of this State, ever sollicitous to exert themselves in effecting so important an Object as the Obstruction 

of the Navigation of the River; have entered into the enclosed Resolutions which I have the Honor to transmit to your Excellency—they have likewise given the necessary directions for supplying you with a quantity of oak Plank, agreable to General Clintons Request in a late Letter. I have the Honor to be, with the greatest Respect Your Excellency’s most Obedient humble Servt

Wm Duer.

